DETAILED ACTION   

1.	The Office Action is in response to Application 17407974 filed on 08/20/2021. Claim 1 are pending.       

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

			Information Disclosure Statement
3.  	The information disclosure statements (IDS) submitted on 08/20/2021, 09/22/2021, 03/18/2022,  09/15/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in the Application No. 17407974 filed on 08/20/2021.
Priority #			 Filling Data			 Country
14150179.1		              2014-01-03			  EP

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

6.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: 
“length determiner configured” in claim 1;
“reader configured” in claim 1;
“wedgelet bi-partitioner configured” in claim 1;
“reconstructor configured” in claim 1;

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that:
“length determiner configured” in claim 1 corresponds to a structure 206, as found in fig. 7 and paragraph 0110 of the Specifications, which is a mix between software and hardware;
“reader configured” in claim 1 corresponds to a structure 208, as found in fig. 7 and paragraph 0111 of the Specifications, which is a mix between software and hardware;
“wedgelet bi-partitioner configured” in claim 1 corresponds to a structure 210, as 
found in fig. 7 and paragraph 0112 of the Specifications, which is a mix between software and hardware.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: 
(1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 
8. 	Claim 1  is rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claim 1, of US Patent US 11128865 indicated below.  
For Claim 1, although the conflicting claims are not identical, they both are dealing with decoder supporting wedgelet-based decoding of coding blocks.  As clearly indicated in the table below, each claimed limitations of claim 1 of the current application are anticipated by the corresponding limitations of claim 1, of the reference patent.

US 11128865
 Current Application
Claim 1:

A decoder supporting wedgelet-based decoding of coding blocks, comprising: 
a length determiner configured to, using a processor, determine a length of a variable-length coded syntax element associated with a current coding block based on a size of the current coding block, wherein a value related to the variable-length coded syntax element increases with an increasing size of the current coding block; 
a reader configured to, using the processor, read, using the length determined, each bit of the variable-length coded syntax element using fixed-equal-probability binary entropy decoding; 
a wedgelet bi-partitioner configured to, using the processor, determine, using the variable-length coded syntax element, a bi-partitioning of the current coding block into two wedgelets; and a reconstructor configured to reconstruct, using the processor, the current coding block in accordance with the bi-partitioning

Claim 1 


A decoder supporting wedgelet-based decoding of coding blocks, comprising: 

a length determiner configured to determine a length of a variable-length coded syntax element associated with a current coding block based on a size of the current coding block; 




a reader configured to read, using the length determined, the variable-length coded syntax element from a data stream directly or using fixed-equal-probability binary entropy decoding; 

a wedgelet bi-partitioner configured to determine a bi-partitioning of the current coding block into two wedgelets based on the variable-length coded syntax element; and a reconstructor configured to reconstruct the current coding block in accordance with the bi-partitioning.



9. 	Claim 1  is rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claim 1, of US Patent US 10244235 indicated below.  
For Claim 1, although the conflicting claims are not identical, they both are dealing with decoder supporting wedgelet-based decoding of coding blocks.  As clearly indicated in the table below, each claimed limitations of claim 1 of the current application are anticipated by the corresponding limitations of claim 1, of the reference patent.

US 11128865
 Current Application
Claim 1:

A decoder supporting wedgelet-based decoding of coding blocks, comprising: 
a prefix reader configured to read, for a current coding block, a prefix of a variable-length coded syntax element from a data stream; a suffix length determiner configured to determine a length of a suffix of the variable-length coded syntax element based on the prefix and a size of the current coding block, wherein for each possible value of the prefix, the length of the suffix increases with an increasing size of the current coding block; 
a suffix reader configured to read, using the length determined, the suffix of the variable-length coded syntax element from the data stream; 
a wedgelet bi-partitioner configured to determine a bi-partitioning of the current coding block into two wedgelets using the prefix and the suffix of the variable-length coded syntax element; and a reconstructor configured to reconstruct the current coding block using the bi-partitioning.
Claim 1 


A decoder supporting wedgelet-based decoding of coding blocks, comprising: 

a length determiner configured to determine a length of a variable-length coded syntax element associated with a current coding block based on a size of the current coding block; 




a reader configured to read, using the length determined, the variable-length coded syntax element from a data stream directly or using fixed-equal-probability binary entropy decoding; 

a wedgelet bi-partitioner configured to determine a bi-partitioning of the current coding block into two wedgelets based on the variable-length coded syntax element; and a reconstructor configured to reconstruct the current coding block in accordance with the bi-partitioning.


Claim Rejections - 35 USC § 103
		The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

11. 	Claim 1 is rejected are rejected under 35 U.S.C. 103 as being unpatentable over LIU et al. (US 20160330479 ) and in view Oxman et al. (US 20100127904 ) and further in view SENDA  et al (WO2013065258A1).

Regarding claim 1, LIU discloses a decoder (fig. 6)  supporting wedgelet-based decoding of coding blocks  (fig. 3 shows wedgelet-based coding of coding blocks), comprising: 
a length determiner configured to (fig. 6, component 152) determine a length of a variable-length coded syntax element (paragraph 0039, …a fixedLength bit unsigned integer bin string of the syntax element value, where fixedLength=Ceil(Log 2(cMax+1)) and cMax is the maximum value of the syntax element value…; in which, length of variable-length coded syntax element is determined; it is variable length coded, as suggested in paragraph 0089, …Examples of other entropy coding processes include context-adaptive variable length coding (CAVLC), syntax-based context-adaptive binary arithmetic coding (SBAC), and Probability Interval Partitioning Entropy (PIPE) coding);  
a reader (fig. 6, component 150, entropy decoding unit) configured to read, using the length determined, the variable-length coded syntax element (as shown in fig. 8, steps 222-226; also suggested in paragraph 0227, .. .the syntax elements inter_sdc_resi_abs_minusl and depth_dc_abs may still be a concatenation of a prefix.. .string and ... a suffix bin string, ... the suffix bin string may be generated with a k-th order Exp-Golomb (EGk) binarization...; the length is determined, since it is fixed length process, as suggested in paragraph 0228, .. the suffix bin string may be generated with fixed length coding binarization...; paragraph 0077, Syntax data associated with a CU may describe, for example, partitioning of the CU into one or more Pus… Syntax data associated with a CU may also describe, for example, partitioning of the CU into one or more TUs according to a quadtree…);  
a wedgelet bi-partitioner  (fig. 6, component 152, prediction processing unit) configured to use the variable-length coded syntax element (paragraph 0077, Syntax data associated with a CU may describe, for example, partitioning of the CU into one or more Pus… Syntax data associated with a CU may also describe, for example, partitioning of the CU into one or more TUs according to a quadtree…; paragraph 0112, …each pattern (that is, both Wedgelet and Contour) may be defined by an array of size uB.times.vB binary digit labeling of whether the corresponding sample (that is, pixel) belongs to region P0 or P1 (where P0 corresponds to region 42 in FIG. 3 and region 62 in FIG. 4, and P1 corresponds to region 44 in FIG. 3 and regions 64A, 64B in FIG. 4…)  a bi-partitioning of the current coding block into two wedgelets (as shown in fig. 3; also suggested in paragraph 0107, ... FIG. 3 is a diagram illustrating an example of a Wedgelet partition pattern for use in coding a block of pixel samples...); 
and a reconstructor (fig. 6, component 158) configured to reconstruct the current coding block in accordance with the bi-partitioning (as shown in fig. 8, step 228; also suggested in paragraph 0247, ... decoding a syntax element representing a delta DC residual value... Video decoder 30, e.g., in reconstruction unit 158, reconstructs an inter-coded or intra-coded PU based on the delta DC residual value represented by the syntax element and inter-predicted samples or intra-predicted samples of the PU or partition (228)...).
It is noticed that LIU does not disclose explicitly that determine a length of a variable-length coded syntax element associated with a current coding block based on a size of the 
current coding block.
Oxman discloses that determine a length of a variable-length coded syntax element associated with a current coding block based on a size of the current coding block(as shown in fig. 5, steps 11-16; also suggested in paragraph 0023, ... the decoding process for the suffix length as derived from FIG. 4 and according to the H.264 standard. In step 11 three parameters of the suffix are received: codlOffset, codIRange and the bitstream of the suffix. In step 12 the codlOffset bits are moved one space left…, and the first bit of the suffix bitstream is placed in the LSB of codlOffset. In stop 13 the codelOffset value is compared to the codIRange value. If the codlOffset is larger or equal to the codIRange, then the first bin is equal to 'f, the new codIRange is deduced from the codlOffset, and steps 12-14 are repeated until the codlOffset is smaller than the codIRange. When the codlOffset is smaller than the codIRange then a bin equal to 'O' is added to the binstring effectively ending the process of decoding the suffix length
binstring in step 16...; and it is from of a size of the current coding block, since a coding block always has a size, as suggested in paragraph 0024, .. Block 101 receives as input the codlOffset, codIRange and the first bit of the suffix bitstream…).
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology that determine a length of a variable-length coded syntax element associated with a current coding block based on a size of the current coding block.as taught by Oxman as a modification to the decoder of LIU for the benefit of simultaneous parallel decoding of a number of suffix bits from an encoded bitstream, according to the context adaptive binary arithmetic decoding scheme (see Oxman, paragraph 0001).
It is noticed that the combination of  LIU and Oxman does not disclose explicitly that read, each bit of the variable-length coded syntax element using fixed-equal-probability binary entropy decoding.
SENDA discloses read, each bit of the variable-length coded syntax element using fixed-equal-probability binary entropy decoding (fig. 5, step S203, S202; and also in page 9, paragraph 0008-0010, as: “Binary symbol entropy decoder 2037 1 decodes the binary symbol and the probability of occurrence equal "0" probability of occurrence to "1", it is equally probable fixed binary symbol entropy decoder…”; each bit of the syntax elements, for example, Prediction Unit syntax mentioned in page 5, paragraph 0010, is read using fixed-equal-probability binary entropy decoding).
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology that read, each bit of the variable-length coded syntax element using fixed-equal-probability binary entropy decoding as a modification to the decoder for the benefit of decodes a fixed-equal-probability binary-symbol stream (see SENDA, Abstract).

12. 					Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.
				Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAIHAN JIANG whose telephone number is (571)272-1399.  The examiner can normally be reached on M - F, alternative, 7:30am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571- 272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-0655.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ZAIHAN JIANG/                                                                                                                                                                                                        Primary Examiner, Art Unit 2423